EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tim Meagher (39,302) on 1/14/2021.

The application has been amended as follows: 
IN THE CLAIMS
(Currently Amended) A method of transmission for increasing communication channel capacity comprising: 
superposing a first signal on a second signal to form a combined signal, wherein allocation of users of the communication channel to the first and second signals is based dynamically on channel conditions, wherein the first signal comprised MC-CDMA and the second signal comprises OFDMA and wherein the OFDMA resources are allocated to the N users with the highest received signal power at the base station, and the MC-CDMA resources are allocated to the remaining M users. 
(Original) The method of claim 1 wherein each symbol of the first signal interferes with all symbols of the second signal. 

(Original) The method of claim 1 wherein the allocation is dynamically updated when a new channel condition measurement is available.
(Original) The method of claim 4 further including the allocation being dynamically updated per block, frame, sub-frame, or time slot of the second signal.
(Original) The method of claim 1 wherein the channel measurements are provided by a base station.
(Original) The method of claim 1 wherein the dynamic allocation is carried out at a base station.
(Original) The method of claim 1 wherein the first signal and the second signal are orthogonal.
(Original) The method of claim 1 wherein the first signal comprises MC-CDMA and the second signal comprises OFDMA.
(Cancelled)
(Currently Amended) A method of receiving a combined signal for increasing communication channel capacity comprising: 
performing detection on the combined signal wherein the combined signal comprises a first signal superposed on a second signal wherein allocation of and wherein the OFDMA resources are allocated to the N users with the highest received signal power at the base station, and the MC-CDMA resources are allocated to the remaining M users.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Original) A non-transitory computer readable medium comprising computer readable instructions that when executed by a processor, cause the processor to perform the method according to claim 1.
 (Previously Presented) A non-transitory computer readable medium comprising computer readable instructions that when executed by a processor, cause the processor to perform the method according to claim 11.





REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Kimura et al (US 2017/0339713 A1) teaches the superposing of first and second signals. Kim (US 2009/0041092 A1) teaches combining OFDM and MC-CDMA signals. Both Kimura and Kim fails to teach “wherein the OFDMA resources are allocated to the N users with the highest received signal power at the base station, and the MC-CDMA resources are allocated to the remaining M users”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478